     Case 2:21-cv-00187-SMB-CDB Document 26 Filed 08/16/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Deshaun Joaquin Bradford,                        No. CV-21-00187-PHX-SMB
10                  Plaintiff,                         ORDER
11    v.
12    City of Phoenix, et al.,
13                  Defendants.
14
15          United States Magistrate Judge Camille D. Bibles has issued a Report and
16   Recommendation (“R&R”) recommending that Defendants Neville, Calligan, Nicks,
17   Fulton, Skinner, and Fields and Plaintiff’s claims against these Defendants be dismissed
18   without prejudice for failure to timely serve Defendants pursuant to Rule 4(m) of the
19   Federal Rules of Civil Procedure, and for Plaintiff’s failure to comply with the Court’s
20   Order at ECF No. 4. No objection has been filed, which relieves the Court of its obligation
21   to review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);Thomas v. Arn,
22   474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
23   2003). Nevertheless, the Court has reviewed the court’s docket along with the R&R and
24   agrees with the analysis of Magistrate Judge Bibles. The Court will accept and adopts the
25   R&R.
26          ///
27          ///
28          ///
     Case 2:21-cv-00187-SMB-CDB Document 26 Filed 08/16/21 Page 2 of 2



 1          IT IS ORDERED dismissing Defendants Neville, Calligan, Nicks, Fulton, Skinner,
 2   and Fields and Plaintiff’s claims against these Defendants are dismissed without prejudice.
 3          Dated this 16th day of August, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
